NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



IRAN RODRIGUEZ,                             )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D17-3329
                                            )
AVATAR PROPERTY & CASUALTY                  )
INSURANCE COMPANY,                          )
                                            )
             Appellee.                      )
                                            )

Opinion filed May 17, 2019.

Appeal from the Circuit Court for
Hillsborough County; Elizabeth G. Rice,
Judge.

Melissa A. Giasi of Sivyer Barlow & Watson,
P.A., Tampa, for Appellant.

Carol M. Rooney of Butler Weihmuller Katz
Craig LLP, Tampa, for Appellee.


PER CURIAM.


             Affirmed.


VILLANTI, KHOUZAM, and SALARIO, JJ., Concur.